Case 2:19-bk-50765       Doc 14     Filed 03/07/19 Entered 03/07/19 10:17:39            Desc Main
                                    Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                COLUMBUS DIVISION

In re:                                        )      Chapter 7
                                              )
The SmarTV Company LLC,                       )      Case No. 19-50765
                                              )
                       Debtor.                )      Judge John E. Hoffman, Jr.


                        NOTICE OF APPEARANCE AND REQUEST
                        FOR NOTICES AND SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Alexis C. Beachdell represents Guest Tek Interactive

Entertainment Ltd., a creditor and party in interest in the above case. The undersigned hereby

enters his appearance pursuant to Section 1109 (b) of the Bankruptcy Code and Federal Rule of

Bankruptcy Procedure 9010 (b) and request copies of all notices and pleading’s pursuant to Federal

Rules of Bankruptcy Procedure 2002 (a). All such notices should be addressed as follows:

                                        Alexis C. Beachdell
                                     Baker & Hostetler, LLP
                                            Key Tower
                                  127 Public Square, Suite 2000
                                   Cleveland, Ohio 44114-1214
                                   Telephone: (216) 621-0200
                                    Facsimile: (216) 696-0740
                                 Email: abeachdell@bakerlaw.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 (b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the Rules

specified above, but also includes, without limitation, notices of any application, complaint,

demand, hearing, motion, petition, pleading or request, whether formal or informal, written or oral,

and whether transferred or conveyed by mail, delivery, telephone, telegraph, telex or otherwise

filed with regard to the above case and proceedings therein.
Case 2:19-bk-50765   Doc 14   Filed 03/07/19 Entered 03/07/19 10:17:39       Desc Main
                              Document     Page 2 of 3


                                         Respectfully submitted,

                                         /s/ Alexis C. Beachdell
                                         Alexis C. Beachdell (0083642)
                                         Baker & Hostetler LLP
                                         Key Tower
                                         127 Public Square, Suite 2000
                                         Cleveland, Ohio 44114-1214
                                         Telephone: (216) 621-0200
                                         Facsimile: (216) 696-0740
                                         Email: abeachdell@bakerlaw.com

                                         Counsel for Guest Tek Interactive
                                         Entertainment Ltd.
Case 2:19-bk-50765        Doc 14    Filed 03/07/19 Entered 03/07/19 10:17:39          Desc Main
                                    Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 7, 2019, a true and correct copy of the foregoing Notice of

Appearance and Request for Notices was served on the following registered ECF participants

electronically through the court’s ECF System at the email addresses registered with the Court:

       Asst US Trustee (Col)       ustpregion09.cb.ecf@usdoj.gov

       Christal Caudill     clcaudill@caudill-law.com

       Christal L Caudill    trusteepleadings@caudill-law.com, ccaudill@ecf.epiqsystems.com

       J Matthew Fisher      fisher@aksnlaw.com, doan@aksnlaw.com

       Jonathan S Hawkins       jonathan.hawkins@thompsonhine.com,

       mary.hicks@thompsonhine.com;ECFDocket@thompsonhine.com

       Larry J. McClatchey      lmcclatchey@keglerbrown.com, hmckinley@keglerbrown.com

       Jeanna M Weaver       jweaver@plunkettcooney.com, amyerscough@plunkettcooney.com


                                                  /s/ Alexis C. Beachdell
                                                  Alexis C. Beachdell

                                                  Counsel for Guest Tek Interactive
                                                  Entertainment Ltd.
